Fourth Court of Appeals
                                San Antonio, Texas
                                      March 3, 2015

                                   No. 04-14-00358-CV

              Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                                      Appellants

                                             v.

                                    Arnold L. LEVEY,
                                        Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02406
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
        The Appellant’s and Cross-Appellee’s Second Motion for Extension of Time to File
Briefs is granted. The briefs are due on April 2, 2015. No further extensions.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court